Citation Nr: 1744333	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  07-35 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected a low back sprain with a spasm.

2.  Entitlement to service connection for sarcoidosis, to include as secondary to service-connected folliculitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1995.

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was most previously before the Board in August 2015.

In the August 2015 Board decision, the issues included entitlement to a total disability rating based on individual unemployability (TDIU).  In a May 2017 rating decision, the RO granted TDIU.  Accordingly, this issue is no longer in appeal status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.


FINDING OF FACT

In July 2017, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of all issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to a disability rating in excess of 20 percent for a low back sprain with a spasm and entitlement to service connection for sarcoidosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

The Veteran has indicated through July 2017 correspondence that he wished to withdraw all issues on appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration as to the issues of an increased disability rating for service-connected a low back sprain with a spasm and for service connection for sarcoidosis, to include as secondary to service-connected folliculitis.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The appeal of entitlement to a disability rating in excess of 20 percent for a low back sprain with a spasm is dismissed.

The appeal of entitlement to service connection for sarcoidosis, to include as secondary to service-connected folliculitis, is dismissed.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


